DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Angerer et al. (“Angerer”) (U.S. Patent Application Publication Number 2011/0283272) and Asbury et al. (“Asbury”) (U.S. Patent Number 7,447,922).
	Regarding Claims 1 and 9, Angerer discloses a photovoltaic system, comprising: 
an inverter (Figure 1, item 1) configured to couple to a photovoltaic generator (Figure 1, item 2, paragraph 0025), and 
a communication interface (Figure 1, item 10) coupled to the inverter, and configured to connect an external electrical unit (Figure 1, item 11, paragraph 0027).

In the same field of endeavor (e.g., USB interface powering techniques), Asbury teaches wherein the communication interface (Figure 1, item 12B) is configured to provide bidirectional power interchange with the external electrical unit (Figure 1, item 10, Column 3, lines 3-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Asbury’s teachings of USB interface powering techniques with the teachings of Angerer, for the purpose of allowing the inverter to receive power from the external electrical unit whenever additional power is needed.

Regarding Claims 2 and 10, Angerer discloses wherein the communication interface comprises a USB port (paragraph 0027).

Regarding Claim 3, Angerer discloses wherein the communication interface is arranged in the inverter (Figure 1, item 10) or in a grid connection unit of the photovoltaic system.  

Regarding Claim 4, Asbury teaches wherein the communication interface is configured to draw an electric power from the connected external electrical unit, in order to supply components of the photovoltaic system with said electric power (Figure 1, item 10, Column 3, lines 3-6).

Regarding Claim 5, Angerer discloses wherein the communication interface is configured to feed an electric power to the external electrical unit, wherein the external electrical unit comprises an energy storage (paragraph 0028; i.e., assumed, since the USB device 11 does not appear to have its own power supply).
Regarding Claim 11, Asbury teaches wherein the communication interface is configured to draw an electric power from the connected external electrical unit, in order to supply the inverter with said electric power, and to feed an electric power to the external electrical unit, and wherein the external electrical unit comprises a rechargeable battery (Figure 1, item 13, Column 3, lines 3-6).

Regarding Claim 15, Angerer discloses a method for operating a photovoltaic system having a photovoltaic generator (Figure 1, item 2), an inverter (Figure 1, item 1) and a communication interface (Figure 1, item 10) configured to connect an external electrical unit (Figure 1, item 11), the method comprising:
connecting the external electrical unit to the communication interface (paragraph 0027).
Angerer does not expressly disclose the external electrical unit comprising an energy storage, and
interchanging electric power with the energy storage bidirectionally via the communication interface.
In the same field of endeavor, Asbury teaches the external electrical unit (Figure 1, item 10) comprising an energy storage (Figure 1, item 13), and
interchanging electric power with the energy storage bidirectionally via the communication interface (Figure 1, item 12B, Column 3, lines 3-6).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 15.

Regarding Claim 16, Asbury teaches operating components of the photovoltaic system using an electric power obtained from the energy storage via the communication interface when the 
Regarding Claim 17, Angerer discloses feeding an electric power to the energy storage when the energy storage has an energy content below its maximum energy content (Column 3, lines 7-12; i.e., the battery can be recharged) and/or when the photovoltaic generator provides an electric power that exceeds the electric power needed for operating the components of the photovoltaic system.

Claims 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angerer and Asbury as applied to claims 1 and 11, and further in view of Krah (U.S. Patent Application Publication Number 2017/0310252).
Regarding Claims 6 and 12, Angerer and Asbury do not expressly disclose wherein the communication interface comprises a bidirectional voltage converter.
In the same field of endeavor (e.g., interface powering techniques), Krah teaches wherein the communication interface comprises a bidirectional voltage converter (paragraph 0125).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Krah’s teachings of interface powering techniques with the teachings of Angerer and Asbury, for the purpose of allowing for stable power transmission in both directions of the link.

Regarding Claims 7 and 13, Krah teaches wherein the bidirectional voltage converter comprises a two-quadrant converter or a four-quadrant converter (paragraph 0125).  

Regarding Claims 8 and 14, Krah teaches wherein the two-quadrant converter comprises a step-up step-down converter, and the four-quadrant converter comprises a bidirectional inverter (paragraph 0125).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185